365 S.W.3d 616 (2012)
Andrew BOEHM, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96433.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
*617 Laura G. Martin, Kansas City, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Andrew Boehm appeals from the motion court's judgment denying his Rule 29.15[1] motion. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2011, unless otherwise indicated.